                           UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA


DONNA C. JACKSON, ET AL.                                         CIVIL ACTION

v.                                                               NO. 18-6692

DENKA PERFORMANCE ELASTOMER LLC;                                 SECTION "F"
E.I. DUPONT DE NEMOURS AND COMPANY;
ET AL.

                                ORDER AND REASONS

      Before the Court is the plaintiff’s motion to remand on the

ground   that    the        Court    lacks   subject    matter    jurisdiction.

Additionally,        the     plaintiff   requests      reasonable    costs     and

attorney’s fees incurred as a result of the removal, under 28

U.S.C. § 1447(c). For the following reasons the motion to remand

is GRANTED and the request for costs and fees is DENIED.

                                     Background

      This environmental tort litigation arises from the production

of neoprene, which allegedly exposes those living in the vicinity

of the manufacturing plant to concentrated levels of chloroprene

well above the upper limit of acceptable risk, resulting in a risk

of   cancer   more    than     800   times   the   national   average.   Several

residents living in what environmentalists and the media have

dubbed “Cancer Alley” filed the first of several lawsuits seeking

injunctive relief in the form of abatement of chloroprene releases

                                         1
from their industrial neighbor, the Pontchartrain Works facility;

the only facility in the United States still manufacturing a

synthetic rubber called neoprene, which is made from chloroprene,

which the Environmental Protection Agency has classified as a

“likely human carcinogen.”

      The plaintiffs in the present case, led by Donna Jackson, are

residents   of    St.   John    the   Baptist   Parish.       On   May   29,   2018,

Plaintiffs filed a Petition for Damages in the 40th Judicial

District for St. John the Baptist Parish, seeking damages from

defendants Denka Performance Elastomer LLC (“DPE”), E.I. du Pont

de   Nemours    and   Company    (“DuPont”),    the     Dow    Chemical    Company

(“Dow”), and DowDuPont, Inc. (“DowDuPont”) caused by their alleged

excessive      emissions   of   chloroprene.     With     their     petition    for

damages, the plaintiffs filed a binding pre-removal stipulation

(“stipulation”) which stipulated that they would not accept or

seek to recover any portion of a judgment or award in excess of

$50,000.00.

      On July 16, 2018, DuPont, DowDuPont, and Dow removed the

matter to this Court based on diversity of citizenship jurisdiction

under 28 U.S.C. § 1332(a). DPE consented to the removal and the

plaintiffs now move to remand.




                                        2
                                    I.

     Once a case has been removed, the removing party bears the

burden of proving that the court has jurisdiction to hear the case.

Jernigan v. Ashland Oil, Inc., 989 F.2d 812, 815 (5th Cir. 1993).

Should there be any doubt as to the propriety of removal, it should

be resolved in favor of remand. Gutierrez v. Flores, 543 F.3d 248,

251 (5th Cir. 2008). If the matter is removed based on diversity

of citizenship, the amount in controversy must exceed $75,000.00,

complete diversity must exist, and “none of the parties in interest

properly joined and served as defendants is a citizen of the State

in which such action is brought.” 28 U.S.C. § 1441(b).

     The parties do not dispute that complete diversity exists in

this matter and, thus, the only question presented is whether the

plaintiffs’ stipulation is sufficiently binding to limit each

plaintiff’s total recovery to an amount less than $75,000.00.

     Under Louisiana law, plaintiffs in state courts may not plead

a specific value of damages. La. Code Civ. P. 893. So, if a case

filed in Louisiana state court is removed to federal court on the

basis   of   diversity,   the   removing   defendant   must   prove   by   a

preponderance of the evidence that the amount in controversy

exceeds $75,000.00. De Aguilar v. Boeing Co., 47 F.3d 1404, 1412

(5th Cir. 1995). A defendant may meet this burden by showing that

it is facially apparent that the amount in controversy exceeds
                                    3
$75,000.00. Id.; See Williams v. Axial Corp., No. 2:15-cv-440,

2015 WL 5638080, at *2 (W.D. La. Sept. 24, 2015).

     If a defendant meets this burden, remand is still proper if

the plaintiff demonstrates to a “legal certainty” that its recovery

will not exceed the jurisdictional amount. De Aguilar, 47 F.3d at

1412. A plaintiff may meet this burden by citing in her petition

to a state law that limits recovery above a certain amount, or,

absent such a statute, a plaintiff may file a binding stipulation

or affidavit about the damages value. Id. A plaintiff’s filing

after the defendant has removed the case is irrelevant. Id. (citing

In re Shell Oil Co., 970 F.2d 355, 356 (7th Cir. 1992) (per curiam).

                                  II.

     The plaintiffs move to remand the action to state court on

the grounds that this Court lacks subject matter jurisdiction under

28 U.S.C. § 1332(a). Specifically, the plaintiffs contend that

because they filed with their petition a binding pre-removal

stipulation which waives their rights to any damages in excess of

$50,000.000, the amount in controversy will not exceed $75,000.00.

The plaintiffs further submit that the stipulation is broad and

renounces any right to enforce or collect any judgment or award

greater than $50,000.00.

     The   defendants   counter   that   the   Court   has   jurisdiction

because the stipulation only applies to damages and not equitable
                                   4
relief. The defendants contend that the plaintiffs ignore the value

of injunctive relief a court may award, and the value of such

injunctive relief places the amount in controversy above the

$75,000.00 jurisdictional minimum.

     Here, each plaintiff attached their damages stipulation to

their state court petition and filed before the defendants filed

their notice of removal. Thus, if the plaintiffs can establish to

a legal certainty that total recovery for each individual is less

than $75,000.00, the analysis ends, and the case must be remanded.

     First, the Court considers whether the plaintiffs’ claims are

for monetary damages, injunctive relief, or both. In the prayer

for relief, the plaintiffs request:

     a) All damages as are just and reasonable under the
     circumstances, both physical and mental, including but not
     limited to, compensation for reasonable and justified fear of
     cancer due to chloroprene exposure, nuisance, and civil
     battery, not to exceed $50,000.00 per plaintiff, including
     all penalties and attorneys’ fees, but exclusive of interest
     and costs;

     b) Interest from the date of the judicial demand; and,

     c) The value of each Plaintiff’s claims is equal to or less
     than $50,000.00, including all penalties and attorneys’ fees,
     but exclusive of interest and costs. Plaintiffs and
     undersigned counsel stipulate that they will not amend these
     pleadings to seek greater than $50,000.00 per plaintiff,
     including all penalties and attorneys’ fees, but exclusive of
     interest and costs. Plaintiffs and undersigned counsel
     further stipulate that they will renounce any right to enforce
     or collect any judgment for each Plaintiff over and above

                                5
     $50,000.00, including all penalties and attorneys’ fees, but
     exclusive of interest and costs.

The plain language of the petition demonstrates that the plaintiffs

specifically request both monetary damages and, as may be in cases

of nuisance, injunctive relief. All limited in amount.

     The plaintiffs contend that their stipulations are broad

enough and sufficiently binding to include limitations on both

monetary damages and injunctive relief in excess of $75,000.00.

The Court agrees. Clauses (a)-(c) of the plaintiffs’ prayer for

relief reference the stipulation that the plaintiffs and counsel

“renounce any right to enforce or collect any judgement for each

Plaintiff over and above $50,000.00.”

     The defendants submit that the stipulation only applies to

monetary damages, and not injunctive relief, because it explicitly

states in paragraph one, “[t]he total monetary award sought by

Plaintiff . . . [does] not exceed the sum of $50,000.00, including

penalties and attorneys’ fees.” The defendants ignore, however,

that paragraph four of the stipulation explicitly states that each

plaintiff “renounce[s] any right to enforce or collect any judgment

or award in excess of $50,000.00, including all penalties and

attorneys’ fees, but exclusive of interest and costs.” The Court

is satisfied that this stipulation is sufficiently broad in scope

and binding on the plaintiffs, restricting each from collecting

                                6
any   judgment,   inclusive    of   injunctive        relief,   that    exceeds

$50,000.00. Consequently, the Court finds that the plaintiffs have

established to a legal certainly that the stipulation restricts

recovery in excess of the jurisdictional $75,000.00 amount in

controversy.

                                    III.

      The plaintiffs also request reasonable costs and attorney’s

fees incurred as a result of the removal, under 28 U.S.C. §

1447(c).

      The propriety of removal is central to the determination

whether to impose fees. See Miranti v. Lee, 3 F.3d 925, 925 (5th

Cir. 1993). The Supreme Court explained in Martin v. Franklin

Capital Corp., 126 S.Ct. 704, 711 (2005), that “the standard for

awarding fees should turn on the reasonableness of the removal.”

Absent unusual circumstances, courts may award attorney’s fees

under § 1447(c) only where the removing party lacked an objectively

reasonable     basis   for   seeking       removal.   Conversely,      when   an

objectively reasonable basis exists, fees should be denied. Id.

      It certainly does not appear that the defendants’ removal of

this case was in bad faith. The defendants reasonably argued that

the plaintiffs’ petitions included the possibility of injunctive

relief and that the stipulation was not inclusive of that relief.

Although the Court disagrees with the defendants, the Court is not
                                       7
persuaded that they lacked an objectively reasonable basis for

removal.

     Accordingly, IT IS ORDERED: that the plaintiffs’ motion to

remand is GRANTED and the request for fees and costs is DENIED.

The case is hereby remanded to the 40th Judicial District Court

for St. John the Baptist Parish.

                    New Orleans, Louisiana, October 15, 2018



                              _____________________________
                                   MARTIN L. C. FELDMAN
                               UNITED STATES DISTRICT JUDGE




                                   8
